ON state’s motion for rehearing.
MORRISON, Judge.
This court, as now constituted, has had this case under advisement cn the state’s motion for rehearing for four months. We have again reviewed the entire record in an effort to evaluate the soundness of our original disposition hereof.
After mature deliberation, we remain convinced that the state has not, this being a circumstantial evidence case, excluded every other reasonable hypothesis than that of appellant’s guilt.
State’s motion for rehearing is overruled.